         Case 1:12-cr-00423-AJN Document 181 Filed 07/17/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 17, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:     United States v. Minh Quang Pham, 12 Cr. 423 (AJN)

Dear Judge Nathan:

        The parties write respectfully in response to the Court’s Order in the above-captioned case
dated July 16, 2020. The parties apologize for failing to submit a status letter on or before June
29, 2020. The parties conferred yesterday, and defense counsel informed the Government that,
based on conversations with the defendant, further plea discussions are not likely to result in a
pretrial disposition. The Government agrees with that assessment. The Government reiterated to
defense counsel its intention to reinstate charges that were dismissed at sentencing, and counsel
confirmed the defendant’s objection to that application.
        Accordingly, the parties respectfully request that the Court set the following briefing
schedule for the Government’s anticipated motion to reinstate dismissed charges: the
Government’s brief in support of the motion shall be due by August 14, 2020, with the defendant’s
response due by August 28, 2020, and the Government’s reply due September 4, 2020.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                         by:      s/
                                               Anna M. Skotko
                                               David Denton
                                               Assistant United States Attorneys
                                               (212) 637-1591 / 2744

cc:    Bobbi C. Sternheim, Esq. (by email)
